Citation Nr: 0519857	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected intervertebral disk syndrome, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to May 
2002.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

In March 2002, the RO received the veteran's claim of 
entitlement to service connection for a low back disorder.  
In a January 2003 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating.  In 
August 2003 the veteran disagreed with the January 2003 
rating decision, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in June 
2004.  

In a June 2004 rating decision, the disability rating 
assigned the veteran's low back disorder was increased to 40 
percent.  The veteran continued to express his disagreement 
with that rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].  

The veteran has asserted that his low back disability renders 
him unemployable, and a claim for TDIU was denied in the 
January 2003 rating decision.  In his August 2003 notice of 
disagreement (NOD), the veteran stated that he could not be 
gainfully employed due to his severe back pains.  The Board 
considers this to be a NOD as to both the low back and the 
TDIU issues.  The June 2004 Statement of the Case (SOC), 
however, did not address the TDIU issue.

The veteran testified at a personal hearing in Washington, DC 
in September 2004, which was chaired by the undersigned 
Veterans Law Judge.  The transcript of the hearing is 
associated with the veteran's claims folder.

The appeal is REMANDED to the Veterans Benefits 
Administration (VBA) via the VA Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

For reasons expressed immediately below, the Board believes 
that additional evidentiary and procedural development is 
needed in this case.

Reasons for remand

Manlincon

As was discussed in the Introduction, in the August 2003 NOD 
the veteran expressed disagreement with the January 2003 
denial of TDIU.  The record does not reflect that a SOC has 
been issued or that the veteran has indicated a desire to 
terminate his appeal.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances, where a notice of disagreement is filed, 
but a SOC has not been issued, the Board must remand the 
claim to VBA to direct that a SOC be issued.  

Additional evidence

The veteran was approved for VA Vocational Rehabilitation 
services.  He indicated at his hearing that he was taking 
courses under that program.  The veteran's VA Vocational 
Rehabilitation folder, if existent, may be pertinent with 
respect to both issues on appeal and should be obtained.



Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should obtain the veteran's VA 
Vocational Rehabilitation folder and 
associate it with the claims folder.  If 
no such records are available, that fact 
should be noted in the claims folder.

2.  VBA should review the evidence of 
record and readjudicate the claims on 
appeal.  If the low back claim remains 
denied, VBA should provide the veteran 
with a supplemental statement of the 
case.  If the TDIU claim remains denied, 
VBA should issue a SOC pertaining to the 
issue of entitlement to TDIU and in 
connection therewith provide the veteran 
with appropriate notice of 
his appellate rights.

3.  The case should then be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that veteran revoked his appointment of 
Disabled American Veterans (DAV) to represent him in March 
2003.  However, the veteran was represented by DAV at his 
September 2004 hearing.  The veteran now has the opportunity 
to secure another representative if that is his desire.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

